Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered. Claim 1 is amended. Claims 2-10 are cancelled. Claim 11 is added. Claims 1 and 11 are currently pending in the application.
Claim Objections
Claims 11 is objected to because of the following informalities:  Claim 11 is objected to because the claim recites: “an trigger ID”. It appears the claim
should recite “a trigger ID”.
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a service management component including a service management component for controlling access to the learning platform” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, while the instant Specification references the "service management component”, it does not provide any detail beyond general disclosure of functions. See published Specification (¶¶ 8, 10, 326, 2, 34, 38, 53-54, 56-58,  61-63, 65-67). Upon reviewing the above cited portions of the published Specification, the Examiner fails to find any description as to what causes the claimed functions of “controlling access to the learning platform”. The drawings provide a schematic depiction of the "service management component” but fail to provide any level of detail regarding the corresponding functions recited in the claims. The written description does not disclose corresponding structure, material, or acts for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, newly added claim 11 recites in part, “wherein one or more of the plurality of individual lesson modules including a trigger for accessing associated 3D content”, “a 3D projection system for generating specific computer code for enabling 3D rendering of an object”, and “each 3D content object associated with an individual trigger”. However, Applicant has not pointed out where the above noted claim limitations are supported, nor does there appear to be a written description of the above noted claim limitations in the application as filed. See MPEP § 2163.04. It is suggested that Applicant indicates the specific paragraph(s) in the specification describing the above noted claim limitations, or revises the claim in view of the above comments, in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 recites "a service management component”. However, as discussed above, the instant Specification lacks written description for structural interpretation of the above limitation. This lack of written support thereby makes claim 1 indefinite because it is unclear what structure is to be included in the "service management component”. The courts have established that if a claim contains a means-plus-function limitation, and the written description lacks structure for those means, the claim is indefinite and hence invalid. See Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 950–53 (Fed. Cir. 2007).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent Claim 1:
	Step 1: Statutory Category?
	Claim 1 is a system claim, which falls within the “machine” category of 35
U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
An on-line instructional system utilizing 3D image capabilities for enhancing a learning experience, the on-line instructional system comprising
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
The computer is a generic computer component.
[L1] a learning platform for interacting with a student smart device over a communication network, the learning platform including

Interacting with a student is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 768 (Fed. Cir. 2019) (“the invention of
the patent is nothing more than the abstract idea of communication over a
network for interacting with a device, applied to the context of electric
vehicle charging stations.”). Our reviewing court has “repeatedly made clear that merely limiting the field of use of the abstract idea to a particular
existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253,1259 (Fed. Cir. 2016).

The learning platform, smart device and communication network are generic computer components.
[L2] a service management component including a validation element for controlling access to the learning platform to only a subscribed student, limiting participation is permitted to participate in on-line instruction to subscribed students
Controlling access… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also Smartflash LLC v. Apple Inc., 680 F. App’x 977, 982–83 (Fed. Cir. 2017) (controlling access to and retrieving multimedia content and files based on payment is a fundamental economic practice); Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
955 F.3d 1317, 1327 (Fed. Cir. 2020) (“Controlling access to resources is exactly the sort of process that ‘can be performed in the human mind, or by a human using a pen and paper,’. . . . The idea . . . is pervasive in human activity, whether in libraries (loaning materials only to card-holding members), office buildings (allowing certain employees entrance to only certain floors), or banks (offering or denying loans . . . .)”).
The learning platform is a generic computer component. For purpose of this analysis, the service management component including a validation element is also considered to be a generic computer component.
[L3] a knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules , wherein at least two or more of the plurality of individual lesson modules include one or more interactive 3D objects
Including/storing a plurality of individual lesson modules is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The knowledge base including a plurality of separate databases are generic computer components.
[L4] and a 3D imaging system coupled to the knowledge base, the 3D imaging system configured to recognize the presence of a specific interactive 3D object associated with an on-going on-line instruction session
To recognize the presence of a specific  interactive 3D object associated with an on-going on-line instruction session is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed as a mental process, and/or using pen and paper (humans have long mentally (reading, listening) and/or manually recorded information). See 2019 Memorandum 52.
The 3D imaging system, and 3D imaging system are generic computer components.
[L5] transmit 3D object control signals to the student smart device, providing the capability of 3D object manipulation, as displayed on the student smart device, by the subscribed student
Transmitting 3D object control signals to the student smart device, providing the capability of 3D object manipulation, as displayed on the student smart device is insignificant extra-solution activity (i.e., gathering, sending, and presenting desired information).  2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The student smart device is a generic computer component.


	It is apparent that, other than reciting the additional non-abstract limitations of the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases, noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the on-line instructional system, learning platform, communication network element, student  communication device, network, knowledge base and plurality of separate databases and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0031]:…any place where a student has access to learning platform 10 via a network-enabled device…; [0040]:…a smart device 22 to interact with learning platform 10 via a communication network 30 (such as the internet, or any suitable public or private communication network). A smart device 22 may take the form of a laptop, tablet, smartphone, or the like, including a display 24 and data entry capabilities 26 (such as a keyboard)…; [0041]:…learning platform 10 in a classroom environment. This classroom access capability is depicted as a schoolroom 28, which may utilize a single 3D display 29 for involvement with a classroom of students. Schoolroom 28 may also provide access to learning platform 10 via several smart devices 22 (for the sake of brevity, "smart devices 22" will be described below as "laptop 22", with the understanding that other types of display/data entry devices may serve the same purpose)… ; [0043]:…FIG. 3, a laptop 22A may be "paired" with 3D glasses 27 to provide a 3D-enabled learning environment…laptop 22A be configured to communicate with glasses 27 to create 3D objects that may be selected and manipulated (using techniques known in the art as, for example, shutter control of left/right images to provide a 3D image); [0044]: a 3D mouse 25 that is paired with a laptop 22B and used to create movement in 3D space that will manipulate a displayed object O. 3D mouse 25 is shown in this particular configuration as including a base element 25.1 that primarily functions as a traditional mouse, and a pen element 25.2 that may engage with base element 25.1, or be lifted away and used as a “wand” that sends three-dimensional (spatial) commands to laptop 22B (for example, to first “select” and then “control” object O)…various types of 3D-enabled mouse devices that may be used for this purpose; [0045]:…capability of providing a set of 3D tools that may be used in conjunction with a conventional computer display; [0048]:…FIGS. 8 and 9 show exemplary GUIs that may be manipulated using 3D technology (via 3D imaging system 16 of learning platform 10) to enhance a computer-based learning experience…; [0053]: As with conventional computer-based interactive systems, the student may utilize one or more of keyboard, mouse, voice, touch, or movement controls to activate this particular module….The lack of details about the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of recording/storing data. See Alice, 573 U.S. at 225 (describing "electronic recordkeeping" as "one of the most basic functions of a computer"). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The claims steps, including the end result of providing “capability of 3D object manipulation via the student communication device” represent data operations and are not a transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter. “The mere manipulation or reorganization of data . . . does not satisfy the transformation prong.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Hence, the claim fails to satisfy the transformation prong of the Bilski machine-or-transformation test. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps 3 and 5, as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the published Specification describes the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. The published Specification merely refers to the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases are generic, or part of generic devices such as general purpose computers having generic components to perform the functions: [L3] “a knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules, wherein at least two or more of the plurality of individual lesson modules include one or more interactive 3D objects” and [L5] “transmit 3D object control signals to the student smart device, providing the capability of 3D object manipulation, as displayed on the student smart device, by the subscribed student” which represent insignificant pre-solution activity of data gathering, data transmission and data presentation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, knowledge base including a plurality of separate databases were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. None of the claim activities is used in some unconventional manner nor does any produce some unexpected result. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of interacting, controlling access, including/storing, recognizing and transmitting is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). The claim fails to add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20070134644 A1) (Jones) in view of Capaldi (US 20140162237 A1).
Re claim 1:
	[Claim 1]  Jones teaches or at least suggests an on-line instructional system utilizing 3D image capabilities for enhancing a learning experience (at least ¶ 18: a learning environment that presents information in an organized fashion with defined objectives using an extension of current 3D online technology…), the on-line instructional system comprising a learning platform implemented as a communication network element within a communication network, the learning platform for interacting with a student communication device over the communication network, the learning platform including: a service management component including a validation element for controlling access to the learning platform to only subscribed students, limiting participation in on-line instruction sessions to subscribed students; a knowledge base including a plurality of individual lesson modules, wherein at least two or more of the plurality of individual lesson modules include one or more interactive 3D objects; and a 3D imaging system coupled to the knowledge base, the 3D imaging system configured to recognize the presence of a specific interactive 3D object associated with an on-going on-line instruction session and transmit 3D object control signals to the student smart device, providing the capability of 3D object manipulation, as displayed on the student smart device, by the subscribed student (At least ¶ 19: a dynamic 3D learning environment wherein information is presented in an organized manner with defined objectives…; ¶ 19: integrating aspects of collaborative groupware and unified communications tools into the 3D environment; Figure 1 and associated text; ¶ 24: presentation and user interaction with "copies" of real-life objects such as museum or scientific objects in the 3D online learning environment…By providing "copies" of real-life objects in a 3D learning environment, the student can be immersed in the instructional environment…; ¶ 35: learning environment that presents information in an organized fashion with defined objectives…System access may by acquired through a hyperlink, a keyword, number, alphanumeric login, finger print scan, retinal scan, facial recognition, or any other typical method for accessing a system known in the art…; ¶ 38: learning material may be an audio clip, video, a slide show, image, instant message, bulletin board, white board, text window, user representations of objects such as a planet or other remote object, animated object, or any other learning material that can be represented within the system; ¶ 42: If the learning material is an image, the image could be animals, places, or things. The image could also be any existing, captured, or created image that would enhance the learning experience;  ¶ 49: representations of objects could also be the earth using GIS data or any object where three-dimensional information is available. The user may examine the object or be placed within or on the object, depending on the nature of the data; ¶ 53:… instructor may display a 3D image of a molecule that is being discussed. The student can control and interact with the model as the instructor asks questions or lectures about the molecule; ¶ 55:…student may use a 3D environment of the planet Mars in order to focus on a learning objective…the student to explore the face of Mars in 3D…).
	In the event the above interpretation of recognizing “the presence of a specific interactive 3D object associated with an on-going on-line instruction session and transmit 3D object control signals to the student smart device, providing the capability of 3D object manipulation, as displayed on the student smart device, by the subscribed student”, this feature is old and well-known as evidenced by Capaldi which relates to online distance learning environments (¶¶ 47-49:…identification of one or more courses in which a student is enrolled and for which the student is to complete assignments…the interactive assignment system may configure a problem based at least in part on input received from an instructor of a course in an educational environment;… a student may access the interactive assignment system by directly interacting with the computing device 102, such as by operating a user interface of the computing device 10 ¶ 61: The interface of the interactive assignment system may present to the instructor a listing of objects that may be included in the three-dimensional model and the instructor may select objects to be included in the model from the listing. Once the instructor has selected an object and added the object to the model, the instructor may configure properties of the object, properties of and points of interactions between the object and other objects in the model, and display attributes of the object in the model such as a color of the object and whether the object is to cast a shadow in renderings of the model. Properties of the objects and model that may be set by the instructor in the example of FIG. 3C include distances between points, such as the distances that are illustrated in the model of 5 meters between points of interaction between objects in the model; ¶ 65: he interface presented to the instructor by the interactive assignment system may include a listing of objects that may be included in a model, and the interface may detect a selection by the instructor of one or more objects to be included in the model. In some cases, the instructor may additionally provide input regarding properties of objects of the model. Input regarding properties of the model may include input regarding properties of objects of the model, properties of interactions between objects of the model, or other information regarding the model. For example, where an object included in the model includes multiple properties, such as properties that corresponds to physical properties of a physical object that the object of the model is to simulate, the instructor may provide input regarding one or more of the properties; ¶ 98: the interactive assignment system retrieves a configuration of the problem from a storage. As discussed above, the configuration of the problem may include…the interactive assignment system may render the model and output the rendering of the model for display to the student in an interface…the rendering may be an image with which the student can interact, such as a rendering that enables the student to move a three-dimensional rendering of the model to zoom in/out or rotate the model when the image is displayed in an interface with tools to enable such interaction). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing an online distance learning environment that presents information in an organized fashion with defined objectives using an extension of current 3D online technology to have incorporated the interactive assignment features of Capaldi within the teachings of Jones so as to predictably yield an enhanced online learning environment that would allow instructors, during a particular interaction, to configure and provide a student an interactive assignment involving a three-dimensional model. 
Jones appears to be silent on the knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules, wherein at least two or more of the plurality of individual lesson modules include one or more interactive 3D objects. However, Capaldi discloses a computer-readable storage media may include a plurality of data stores (Figure 18 and associated text: a data store 1812 of problem configurations…a data store 1814 of grading information). It is apparent that a database is a data structure that stores organized information. It is further apparent that the organized information is stored whether a single database is used to store the organized information or separate databases are used to store particular portions of the organized information or any other arrangement of databases is used to store the organized information. The instant Specification does not attribute criticality or unexpected results to the claimed method of storing learning materials. Additionally, Capaldi discloses “the interactive assignment system 202 is used with multiple courses” (¶ 55) and “different types of courses in an educational environment…the library may be organized into different sets of types of objects that correspond to different courses” (¶ 76) which at least suggests or renders obvious different academic disciplines. It is also worth noting that claiming a plurality of prior art elements is not an unobvious distinction over the prior art of record, because using plural elements would have produced a predictable result under § 103. “A mere duplication of parts is not invention.” In re Marcum, 47 F.2d 377, 378 (CCPA 1931); see also In re Harza, 274 F.2d 669, 671 (CCPA 1960)(“It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Jones in view of Capaldi to have a knowledge base including a plurality of separate databases, each database associated with a different academic discipline and including a plurality of individual lesson modules, wherein at least two or more of the plurality of individual lesson modules include one or more interactive 3D objects since this would have predictably resulted in performing the same function of storing learning materials.
Response to Arguments
Claim Objections, Interpretation
	As shown above, Applicant’s amendment fails to resolve all the Claim Interpretation under 35 U.S.C. 112(f) issues. The Examiner suggests that Applicant provides specific reference to where the Specification includes sufficient structure corresponding to the recited “service management component” to avoid interpretation in accordance with 35 U.S.C. § 112(f) as “means-plus-function” elements.
35 USC § 112(b) Rejection - Claims 1-10
	Applicant’s cancellation of claims 2-10 resolve the previous issues of these claims under 35 U.S.C. § 112 (b). However, some issues remain and additional issues have arisen as noted above and not repeated herein.
35 USC § 101
	Applicant essentially argues that "The "3D imaging system", as now defined in independent claim 1, is considered to describe a particular machine or manufacture that is integral to the claim", as discussed in MPEP § 2106.0S(b)”, that “[W]ithout the inclusion of the 3D imaging system, the "on-line instruction system" would not be able to provide 3D object manipulation to the subscribed students that access the learning platform” and that “it is precisely the access to this 3D capability that differentiates their learning platform from those of the prior art”. Applicant’s arguments are not persuasive. Applicant is respectfully reminded that “the absence of the exact invention in the prior art does not prove the existence of an inventive concept”. See Western Express Bancshares v. Green Dot Corp., 816 F. App’x 485, 488 (Fed. Cir. 2020). Additionally, the recitations of the on-line instructional system, learning platform, student smart device, communication network, service management component including a validation element, and knowledge base including a plurality of separate databases do not impose “a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. As shown above, the instant Specification supports the finding that the additional claim elements are generic computer components performing their expected functions (see at least ¶¶ 43, 44, 45, 53: laptop 22A be configured to communicate with glasses 27 to create 3D objects that may be selected and manipulated (using techniques known in the art as, for example, shutter control of left/right images to provide a 3D image…a 3D mouse 25 that is paired with a laptop 22B and used to create movement in 3D space that will manipulate a displayed object O…various types of 3D-enabled mouse devices that may be used for this purpose…providing a set of 3D tools that may be used in conjunction with a conventional computer display…As with conventional computer-based interactive systems, the student may utilize one or more of keyboard, mouse, voice, touch, or movement controls to activate this particular module). There is no indication in the Specification, nor does Applicant direct us to any indication, that the operations recited in independent claim 1 invokes any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent eligible.”). There is also no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing. The Examiner fails to find anything of record that attributes any improvement in computer technology and/or functionality to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the revised Guidance. See Guidance, 84 Fed. Reg. at 55.
	In view of the foregoing, the Examiner maintains that Applicant’s claim 1, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claim remains rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
35 USC § 103 Rejection
	Applicant’s arguments are moot in view new grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715